EXHIBIT 10.3

 

SUPERVALU INC.

2002 STOCK PLAN

 

STOCK OPTION AGREEMENT

(NON-EMPLOYEE DIRECTORS)

 

This Stock Option Agreement is made and entered into as of the Grant Date listed
below, by and between SUPERVALU INC. (the “Company”) and the individual whose
name and address appears in the signature space below (“Optionee”).

 

The Company has established the 2002 Stock Plan, as amended (the “Plan”), under
which non-employee directors of the Company may be granted options (each an
“Option”) to purchase shares of the Company’s common stock, par value $1.00 per
share (each a “Share”). Optionee has been selected to by the Company to receive
an Option subject to Optionee’s acceptance thereof and the terms and conditions
governing same.

 

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

 

1. Grant. The Company hereby grants Optionee an Option to purchase the number of
Shares set forth in the table below, effective as of the Grant Date indicated
therein. The Option shall be a non-qualified stock option, having an exercise
price and expiring on an expiration date, as indicated in the table below.
Subject to the Stock Option Terms and Conditions attached hereto (the “Terms and
Conditions”), the Option shall vest and become exercisable, with respect to one
hundred percent (100%) of the Shares subject thereto as of the Grant Date.

 

Grant

Date

--------------------------------------------------------------------------------

 

Number of

Shares

--------------------------------------------------------------------------------

 

Type of Option

NQ

--------------------------------------------------------------------------------

 

Exercise

Price

--------------------------------------------------------------------------------

 

Expiration

Date

--------------------------------------------------------------------------------

 

 

2. Acceptance of Option and Terms and Conditions. The Option is governed by and
subject to the Terms and Conditions attached hereto and the provisions of the
Plan. Optionee hereby acknowledges receipt of the Terms and Conditions, and the
Plan, and represents that he or she has read and understands same. Optionee
hereby accepts the Option and agrees to be bound by all of the Terms and
Conditions and the provisions of the Plan.

 

In witness whereof, this Stock Option Agreement has been executed by the Company
and Optionee as of the Grant Date listed above.

 

SUPERVALU INC.

  OPTIONEE:

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUPERVALU INC.

2002 STOCK PLAN

 

STOCK OPTION TERMS AND CONDITIONS

(FOR NON-EMPLOYEE DIRECTORS)

 

This document sets forth the terms and conditions applicable to a stock option
granted to Optionee under the SUPERVALU INC. 2002 Stock Plan, as evidenced by a
Stock Option Agreement entered into between the Company and Optionee (the
“Agreement”). Capitalized terms that appear in this document but are not defined
herein, shall have the meanings given to them in the Plan or the Agreement.

 

1. Duration and Exercisability. The term of the Option shall be for a period of
ten years from the Grant Date, terminating at the close of business on the
Expiration Date set forth in the Agreement or such shorter period as is
prescribed in paragraph 6 hereof.

 

The Option shall vest and become exercisable with respect to One Hundred Percent
(100%) of the Shares subject thereto as of the Grant Date. The Option may be
exercised at any time, or from time to time, as to any or all Shares. Optionee
shall not have any of the rights of a stockholder with respect to any Shares
subject to the Option until such Shares are issued to Optionee upon exercise of
the Option.

 

2. Manner of Exercise. The Option may be exercised by delivering a “Notice of
Exercise of Stock Option” (the “Notice”) to the Company at its principal office,
attention: Corporate Secretary. The Notice shall state the number of Shares with
respect to which the Option is being exercised and shall be accompanied by
payment of the full purchase price for such Shares (determined by multiplying
the Exercise Price by the number of Shares to be purchased). In the event the
Option shall be exercised pursuant to paragraph 6(b) hereof by any person other
than Optionee, the Notice shall be accompanied by appropriate proof of such
person’s right to exercise the Option.

 

3. Delivery of Shares. As soon as practicable after the Notice is received, the
Company shall issue and deliver (a) in the form of a stock certificate
registered in Optionee’s name or Optionee’s name and the name of another adult
person (21 years of age or older) as joint tenants, and mailed to Optionee’s
address; or (b) In “book entry” form, i.e. registered with the Company’s stock
transfer agent, in Optionee’s name or Optionee’s name and the name of another
adult person (21 years of age or older) as joint tenants, and sent by electronic
delivery to Optionee’s brokerage account. The Optionee shall not have any of the
rights of a stockholder with respect to any Shares subject to the Option until
such Shares are purchased by Optionee upon exercise of the Option.

 

4. Withholding Taxes. In order to comply with all applicable income tax laws or
regulations, the Company may take such action as it deems appropriate to insure
that, if necessary, all applicable federal or state payroll, withholding, income
or other taxes are withheld or collected from Optionee. In accordance with the
terms of the Plan, Optionee may elect to satisfy Optionee’s federal and state
income tax withholding obligations upon exercise of the Option by (a) remitting
cash or its equivalent payable to the Company, (b) having the Company withhold a
portion of the Shares otherwise to be delivered upon exercise of the Option
having a Fair Market Value equal to the amount of federal and state income tax
required to be withheld upon such exercise or (c) delivering Shares to the
Company, other than the Shares issuable upon exercise of the Option, having a
Fair Market Value equal to such taxes. In addition to the amounts required to be
withheld to pay applicable taxes, Optionee may elect to deliver Shares to the
Company, other than Shares issuable upon exercise of the Option, that have been
held by Optionee for a minimum of six months that have a Fair Market Value equal
to the amount of such additional federal and/or state income taxes imposed on
Optionee in connection with the exercise of the Option.

 

5. Transferability. Except as otherwise determined by the Committee, the Option
shall not otherwise be transferable than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of Optionee
only by Optionee. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as aforesaid),
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation, or other disposition of
the Option contrary to the provisions hereof and the levy of an execution,
attachment or similar process upon the Option shall be void. Notwithstanding the
foregoing, Optionee may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of Optionee with respect to
the Option upon the death of Optionee.

 

1



--------------------------------------------------------------------------------

6. Effect of Termination of Service on the Board of Directors

 

(a) In the event Optionee ceases to be a non-employee director of the Company
for any reason, including death, the Optionee may exercise the Option at any
time; provided, however, that the Option may not be exercised after ten (10)
years from the date of grant.

 

(b) In the event of the death of Optionee the Option may be exercised by
Optionee or a legatee or legatees of Optionee under Optionee’s last will or by
Optionee’s personal representatives or distributees at any time, but not after
the Expiration Date, to the full extent of the Shares covered by the Option not
previously purchased.

 

(c) Nothing contained herein shall confer on the Optionee any right to continue
as a director of the Company or affect in any way the right of the stockholders
of the Company to remove the Optionee as a non-employee director of the Company,
as provided in the Company’s ByLaws.

 

7. Anti-dilution Adjustments. If any portion of the Option is exercised
subsequent to any stock dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of Shares or the like occurring after the
Grant Date as a result of which Shares of any class shall be issued in respect
of the outstanding Common Stock, or Common Stock shall be changed into the same
or a different number of Shares of the same or another class or classes, the
person or persons exercising the Option shall receive for the aggregate price
paid upon such exercise the aggregate number of Shares which, if Common Stock
(as authorized at the Grant Date) had been purchased at the Grant Date for the
same aggregate price (on the basis of the Exercise Price set forth in the
Agreement) and had not been disposed of, such person or persons would be holding
at the time of such exercise as a result of such purchase and any and all such
stock dividends, split-ups, recapitalizations, mergers, consolidations,
combinations or exchanges of Shares, or the like; provided, however, that no
fractional Share shall be issued upon any such exercise, and the aggregate price
paid shall be appropriately reduced on account of any fractional Share not
issued.

 

8. Miscellaneous.

 

(a) The Company shall reserve and keep available such number of Shares of Common
Stock as will be sufficient to satisfy the requirements of the Agreement,
including these Terms and Conditions.

 

(b) If any of the Shares covered by the Agreement are not registered under the
Securities Act of 1933 at the time of their issuance hereunder, Optionee
represents and agrees that all such Shares purchased under the Option will be
acquired for investment and not for resale.

 

(c) As used herein, the term “Common Stock” shall mean the Common Stock of the
Company as authorized at the Grant Date, and the terms “Affiliate,” “Committee”
and “Fair Market Value” shall have the meanings ascribed to them in the Plan.

 

(d) The Option is granted pursuant to the Plan and is subject to all the terms
and conditions contained therein. A copy of the Plan is available to Optionee
upon request.

 

(e) The Agreement and these Terms and Conditions applicable thereto, shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

(f) Headings herein are for convenience of reference only and shall not be
deemed in any way to be material or relevant to the construction or
interpretation of these Terms and Conditions or any provision hereof.

 

2